Order filed August 1, 2019




                                      In The


        Eleventh Court of Appeals
                                  ___________

                             No. 11-19-00129-CR
                                ___________

                CHRISTINA MARIE HAYNES, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 29th District Court
                          Palo Pinto County, Texas
                         Trial Court Cause No. 16011


                                    ORDER
      Christina Marie Haynes entered an open plea of guilty to the offense of assault
on a public servant. The trial court assessed Haynes’s punishment at confinement
for five years and a fine of $2,000. Haynes’s court-appointed attorney on appeal has
filed in this court a motion to dismiss this appeal. The motion is signed by counsel
but is not signed by Haynes. We abate the appeal.
         In order for the motion to dismiss to comply with Rule 42.2(a) of the Texas
Rules of Appellate Procedure, the motion must be signed by both counsel and
Haynes. Counsel is well aware of this requirement and has informed this court as
follows by a letter dated July 12, 2019:
         It has been made aware to me by my client that she no longer wishes to
         pursue her appeal in this matter. She has also indicated that she wishes
         for the appeal to be dismissed. . . .
               Additionally, Ms. Haynes has been sent a copy of the motion to
         dismiss. As of this date I have yet to receive a copy back with her
         signature. . . .
               I was never able to get Ms. Haynes to sign her Certificate of
         Appeal and return it to me or the Court in the beginning of this
         appeal. . . .
         This appeal has become unduly stalled due to Haynes’s failure to sign and
return the Trial Court’s Certification of Defendant’s Right of Appeal and, if she
desires to dismiss this appeal, the lack of Haynes’s signature on the motion to dismiss
that was filed by appellate counsel. Accordingly, we remand the cause to the trial
court so that it may determine whether Haynes desires to prosecute the appeal in this
cause.
         The trial court is directed to enter findings of fact and conclusions of law, if
necessary, and to make any appropriate recommendations to this court. The clerk of
the trial court is directed to prepare and forward to this court a clerk’s record
containing any findings, recommendations, or orders of the trial court. The court
reporter is directed to prepare and forward to this court the reporter’s record from
the hearing. The records are due to be filed in this court on or before September 5,
2019.
        The appeal is abated.


                                                                   PER CURIAM


August 1, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.